DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Restriction/Election requirement sent in the previous Office Action was done in error.  Therefore, the requirement has been withdrawn by the Examiner.  Claims 1-15 are all still pending in this application.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Weaver on June 10, 2022.


The claims are amended as follows:
(Currently amended) A method for increasing ac with 1, wherein the grid coils for the at least one feeding grid transformer and/or the at least one loading grid transformer carry ac and wherein the voltages Ule between the conductors and ground do not exceed a maximum insulation voltage Ulex, the method comprising:
increasing the phase voltages at Uhac that is greater than Uac and less than (π/2)*Uac, as a result of which the AC grid can transmit more power with the nominal phase currents Iac,
a Δ-generatorrespectively connected between a grid coil of the grid coils for the at least one feeding grid transformer and a grid coil of the grid coils for the at least one loading grid transformerhle between the conductors and ground is limited to the insulation voltage Ulex and the amplitude of the voltages between hll is reduced.

(Currently amended) The method for increasing the power of a single-phase or a multi-phase AC grid according to claim 1, 
wherein a number of phases of the differential voltage is equal to a number of phases of the AC grid, each differential voltage is formed from a single-phase voltage Us and from a single or a multi-phase voltage Uh, whereby the Us voltage is the same for all phases, consists of harmonic voltages with frequencies equal to F1*3*(2*i-1) with i = 1,2,3 ... and is generated by at least one single-phase S-generator, and each Uh voltage is equal to a difference between an associated ΔU voltage and the Us voltage and is formed by one H-generator each, and is coupled or decoupled between an associated grid coil for the at least one feeding grid transformer and grid coil for the at least one loading grid transformer, respectively, and the associated conductors with only reactive power being coupled or decoupled from the grid with a higher phase voltage Uhac.

(Currently amended) The method according to claim 1,
wherein one H-generator is connected to a grid transformer, and generates a regulating voltage Ur in addition to a Uh voltage, which has a variable phase and a variable amplitude, with which a reactive power and a active power, which the at least one feeding grid transformer and the at least one loading grid transformer , respectively, supplies or removes, is controlled by changing the phase and the amplitude of the regulating voltage Ur by means of an associated H-generator, respectively.

(Currently amended) The method according to claim 1,

wherein an S1 generator, connected between a star point of the grid coils of the ground, extinguishes a short-circuit current, which occurs in an event of a short circuit between one of the conductors and the ground.

(Currently amended) The method according to claim 1,
wherein, if necessary, additional Us and Uh voltages between the ground and the conductors, which connect two adjacent grid transformers of the at least one feeding grid transformer and the at least one loading grid transformer, are coupled with a phase in such a way that the phase shifts of the Uh voltages and the Us voltages are limited along the conductor with reference to an assigned phase voltages Uhac.


(Currently amended) The method according to claim 1,
wherein the grid is three-phase, that at least one S1 generator is connected between a star connection of the grid coils of at least one feeding grid transformer and the ground and that the star connections of the grid coils of a remaining grid transformers of the at least one loading grid transformer remain free, or are grounded with one terminating impedance each, and/or that three Us voltages are generated with at least one S3 generator between one grid coil of the at least one feeding grid transformer each and 3 generators, are grounded and the star connections of the grid coils, which are not connected to S3 or S1 generators, remain free, or are grounded with a terminating impedance each, as well as one H3 generator, respectively, wherein each of these H3 generators is connected to each grid transformer for the at least one feeding grid transformer or the at least one loading grid transformer and is connected either on 

(Currently amended) The method according to claim 1,
wherein a three-phase HAC grid has at least one of the at least one feeding grid transformer with Δ-switched grid coils, which are connected to a Y-bound grounding coils of a grounding transformer, and either a star connection of the grounding coils is connected to ground with an S1 generator or an S3 generator is connected between the grounding coils and the grounded star connection.

(Currently amended) The method according to claim 1, for a three-phase HAC grid with overhead conductors, consisting of a first three-phase HAC system and a second three-phase HAC system which run spatially parallel to one another,
wherein the phase voltages Uhac, the phase currents Iac and the conductor-ground voltages Uhle of the first HAC system are opposite to the phase voltages Uhac, to the phase current Iac and to the Uhle voltages of the second HAC system, whereby 

(Currently amended) The method for increasing the power of a single-phase AC grid according to claim 1,
wherein either every single-phase grid transformer for the at least one feeding grid transformer and the at least one loading grid transformer, respectively, is provided with two identical grid coils and each is assigned to one corresponding Δ1-generator, with which one differential voltage each is coupled into an input coil of the feeding grid transformer, as well as with one Δ1-generator each, the differential voltage is decoupled from each of an output coil of the loading grid transformer, or, with one Δ2-generator each, one differential voltage is coupled into one grid coil each of the feeding grid transformer, and, with one Δ2-generator each, the differential voltage is decoupled from one corresponding grid coil of the two identical grid coils of a loading power transformer.

(Currently amended) A system for carrying out the method according to claim 1,

wherein a three-phase HAC transformer, which transforms the conductor-ground voltages Uhle and the phase voltages Uhac from a three-phase Δ-Y or Y-Δ grid transformer, and from a three-phase grounding transformer, the coils of which connect the outputs of a star connection,  and consists of a single-phase transformer, wherein an input coil of the single-phase transformer is connected between the star connection and ground  and the output coil of the single-phase transformer is connected between the star connection and ground.

(Currently amended) The system for carrying out the method according to claim 10,
wherein either a three-phase inverter is available, which converts a full grid power Phac, as well as the phase voltages Uhac, which generates harmonic voltages Uh and Us, or in that a three-phase rotating generator is available, which supplies the full grid power Phac and generates the phase voltages Uhac and the harmonic voltages Uh and Us, a three-phase HAC grid transformer transforms the Uhac, the Uh and the Us voltages of both variants and connects the conductors of an HAC grid transformer to a downstream three-phase AC grid transformer, wherein an H3 generator decouples the Uh voltages in front of .

(Currently amended) The system for carrying out the method according to claim 10,
wherein an underground cable consists of one or more conductors, wherein each conductor is insulated by an isolator and shielded by a grounded shield.

(Currently amended) The system for carrying out the method according to claim 10,
wherein 3 generator is connected between the input coils of the expansion transformer and the input coils of the feeding grid transformer, or either an S1 generator is connected between the star connection and ground, or an S3 generator is connected between the grid coils of the expansion transformer and the grounded star connection, as well as a switch pair which bridges the grid coils of the expansion transformer in the event of a fault, and a switch pair that bridges the S1 generator or the S3 generator in the event of a fault or if necessary, and consequently reduces the Uhac or Uhle voltages in the event of a fault at the output of the system to the Uac or Ule voltages so that the insulation of the feeding grid transformer and the expansion transformer are not overloaded in the event of a fault. 

(Currently amended) The system for carrying out the method according to claim 10,
wherein a three-phase grid transformer  with Δ-switched grid coils is connected to a three-phase autotransformer, whose grid coils transform the phase voltages Uac to a higher voltages Uhac and whose ground coils form a star connection, and in that an H3 generator couples an associated Uh voltages and an S1 generator connects a star point to ground and couples s voltage, wherein, in the event of a fault, the switch pair short-circuits the Uh-generators and the grid coils, a switch pair bridges the Us-generator and an insulating switch disconnects the star connection from ground.

(Currently amended) The system according to claim 13,
wherein the feeding grid transformer and an associated expansion transformer are single-phase, or the feeding grid transformer and an associated autotransformer are single-phase, and in both variants, either a single-phase H1 generator and an S1 generator each or a Δ1-generator each, are used, and the switch pairs or a disconnector are also single-phase.

End of Examiner’s amendment. 

Allowable Subject Matter
Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 1, the method claimed including increasing the phase voltage at the outputs of the grid coils as specifically claimed, the claimed connection of ∆-generators, and the limiting and reducing of the amplitudes of various claimed voltages.  All other claims depend upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-10-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836